Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”), dated as of the 3rd day of
February, 2005, (the “effective date”) is between eDiets.com, Inc., a Florida
corporation (the “Company”), and Ciaran G. McCourt (the “Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Company desires to employ the Executive to serve as Managing
Director of its European operations and then as the Chief Operating Officer of
the Company, and the Executive desires to accept such employment, all on the
terms and subject to the conditions as set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the parties agree as follows:

 

AGREEMENT:

 

1. Engagement. The Company hereby engages the Executive and the Executive hereby
accepts such engagement upon the terms and conditions hereinafter set forth.

 

2. Term. This Agreement shall commence on or before February 3, 2005 (the
“Commencement Date”), and shall remain in effect until February 3, 2008 (the
“Initial Term”). This Agreement shall also terminate at such time as the
Company, or the Executive, gives written notice of termination of this Agreement
pursuant to Section 11 of this Agreement.

 

3. Duties. The Company hereby engages the Executive to serve as the President
and Chief Operating Officer of the Company and, as such, he shall perform all
duties commonly incident to the office of the President and Chief Operating
Officer, including such additional duties as the Board of Directors of the
Company (the “Board”) shall prescribe from time to time.

 

4. Performance of Duties. During the term of this Agreement, the Executive shall
devote his full working time, ability and attention to the business of the
Company. The Executive may invest his personal assets in any manner that does
not compete with the Company (including the purchase and ownership of publicly
traded securities, provided such ownership is for private investment purposes
only), and may serve as a director of other corporations or entities that do not
compete with the Company in any of its existing markets or services, upon prior
written approval of the Board.



--------------------------------------------------------------------------------

5. Compensation.

 

A. Salary. The Company shall pay the Executive a salary of $225,000 per year
(the “Base Salary”). The Executive’s Base Salary shall be payable within the
established payroll cycle for the Company’s salaried officers or employees.
Salary payments shall be subject to federal withholding and other applicable
payroll deductions and taxes. The Executive’s Base Salary shall be reviewed
annually by the Board, and shall be subject to increase in the discretion of the
Board or the designated committee thereof.

 

B. Benefits. During the term of this Agreement, the Executive shall be eligible
to participate in all group insurance plans of the Company, and other existing
or new perquisites or benefits offered to executive management of the Company.
The Executive shall also be entitled to twenty (20) days of paid time off each
year. Unused paid time off may be carried forward and Executive is entitled to
time off for public holidays in accordance with company policy.

 

C. Incentive Bonus. The Company has not implemented a bonus program. In the
event that the Company implements such a program, the Executive shall be
entitled to receive an annual incentive bonus at the discretion of the Board or
the designated committee thereof, within 60 days following the Company’s fiscal
year end, during the Initial Term and any extension period. Eligibility for any
such annual incentive bonus shall be within the sole discretion of the Board and
shall be subject to satisfaction of the performance objectives established by
the Board and provided in writing to the Executive.

 

D. Stock Options. On the Commencement Date, the Executive will be granted a
non-qualified stock option under the Company’s 1999 Stock Option Plan (the
“Plan”) exercisable for an aggregate of 150,000 shares of the Company’s Common
Stock at an exercise price of fair market value on the Commencement Date (the
“Option”), as calculated pursuant to Paragraph V(A) of the Plan. 50,000 shares
shall vest upon the one year anniversary of the Commencement Date with the
remaining shares vesting in increments of 50,000 shares each on the two and
three year anniversaries of the Commencement Date, provided the Executive is
employed by the Company on each of those dates.

 

The Option, and any other options granted by the Company to the Executive, shall
fully vest upon a termination of this Agreement by the Company without “cause”
or by the Executive for “good reason” (as such terms are defined in Section 11
below), or upon a “Change of Control.” A “Change of Control” shall be deemed to
have occurred if (1) there shall be consummated (a) any consolidation or merger
of the Company in which the Company is not the continuing or surviving
corporation or pursuant to which shares of the Company’s Common Stock would be
converted into cash, securities or other property, other than a merger of the
Company in which the holders of the Company’s Common Stock immediately prior to
the merger continue to control the surviving corporation immediately after the
merger and other than a merger of the Company with an affiliate of the Company,
or (b) any sale, lease, exchange or other transfer (in one transaction or a
series of related transactions) of all, or substantially all,



--------------------------------------------------------------------------------

of the assets of the Company, or (2) the shareholders of the Company approve any
plan or proposal for the liquidation or dissolution of the Company, or (3) any
person (as such term is used in Sections 13(d) and 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), shall become the
beneficial owner (within the meaning of Rule 13d-3 under the Exchange Act) of
80% or more of the combined voting power of the Company’s outstanding voting
securities.

 

6. Reimbursement of Expenses. The Company shall reimburse the Executive for all
reasonable and necessary expenses incurred in carrying out his duties under this
Agreement upon presentation by the Executive to the Company of appropriate
documentation indicating the amount and purpose for such expense, including the
expenses associated with the Executive’s and his family’s relocation from
Ireland to the United States, as well as the reasonable expenses associated with
a reasonable number of trips by Executive and his family back to Ireland during
the term of this Agreement.

 

7. Agreement not to Disclose Trade Secrets or Confidential Information. Upon the
effective date of this Agreement and for two years after its termination, the
Executive shall not disclose or utilize any trade secrets, confidential
information, or other proprietary information acquired by the Executive during
the course and solely as a result of his service with the Company or any of its
affiliates (collectively, the “Company Affiliates”). As used herein, “trade
secret” means the whole or any portion or phase of any formula, pattern, device,
combination of devices, source-code of any proprietary software, or compilation
of any scientific, technical or commercial information, including any design,
list of suppliers, list of customers or improvement thereof, as well as pricing
information or methodology, contractual arrangements with vendors or suppliers,
business development plans or activities, or financial information of the
Company or any of the Company Affiliates that is for use, or is used, in the
operation of the Company or any of the Company Affiliates’ businesses that is
not commonly known by or available to the public and that derives economic value
from not being generally known to, and not being readily ascertainable by proper
means by, other persons who can obtain economic value from its disclosure or use
and is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy. The Executive agrees to return to the Company any and all
such trade secrets, confidential information or other proprietary information
immediately upon the termination of this Agreement.

 

8. Covenant not to Compete. Provided this Agreement is not terminated by the
Company hereunder without “cause” or by the Executive hereunder for “good
reason” (as such terms are defined in Section 11 below), the Executive shall not
after the effective date of this agreement and for twelve (12) months after its
termination (A) enter into any employment, consulting or other similar business
relationship where the duties or responsibilities of the Executive are the same,
or substantially the same, as his duties and responsibilities hereunder, or (B)
acquire a 20% or greater ownership interest in or enter into any other similar
arrangement, with any company, partnership, joint venture or other business
organization that competes directly or indirectly with the business of the
Company or any of the Company Affiliates as of the time of such termination in
any



--------------------------------------------------------------------------------

geographic area in which the Company or any of the Company Affiliates conduct
business as of the time of such termination. The Executive acknowledges and
agrees that the remedy at law for any breach, or threatened breach, of any of
the provisions of this Section 9 will be inadequate and, accordingly, the
Executive covenants and agrees that the Company or any of the Company Affiliates
shall, in addition to any other rights or remedies that the Company or any of
the Company Affiliates may have, be entitled to such equitable and injunctive
relief as may be available from any court of competent jurisdiction to restrain
the Executive from any violation of this Section. Such right to obtain
injunctive relief may be exercised, at the option of the Company or any of the
Company Affiliates, in addition to, concurrently with, prior to, after, or in
lieu of, the exercise of any other rights or remedies that the Company or any of
the Company Affiliates may have as a result of any such breach or threatened
breach.

 

9. Death or Disability. In the event of the Executive’s death during the term of
this Agreement, this Agreement and the Executive’s future Base Salary, incentive
compensation and benefits shall automatically be terminated, except for (a) any
vested but unexercised portion of the Option (and any other stock options
granted under the Plan), which shall be exercisable in accordance with the terms
thereof, and (b) accrued but unpaid allowances and expense reimbursements due to
the Executive and applicable death benefits, if any. If the Executive becomes
unable to perform his employment duties during the term of this Agreement
because of the “disability” of the Executive, the Company may terminate this
Agreement and the Executive’s employment hereunder. In such event, the Company
shall pay to the Executive his unpaid Base Salary through the twelfth month
following the date of termination of this Agreement at the then-effective rate
and all accrued but unpaid allowances and expense reimbursements, plus any
incentive bonus compensation accrued with respect to any previous fiscal year.
As used herein, “disability” means that, as a result of the Executive’s
incapacity due to physical or mental illness, the Executive shall have been
absent from his duties on a full-time basis for three consecutive months, or for
an aggregate of six months in any consecutive 12-month period, and a physician
selected by the Company is of the opinion that (A) he is suffering from “total
disability” as defined in the Company’s disability insurance program or policy
and (B) within 30 days after written notice thereof is given by the Company to
the Executive, the Executive shall not have returned to the performance of his
duties on a full-time basis.

 

10. Termination by the Company or the Executive.

 

A. Termination by the Company for Cause. The Company may terminate this
Agreement and the Executive’s employment hereunder “for cause” at any time. As
used herein, for “cause” shall mean any one of the following:

 

  (1) The willful breach or habitual neglect by the Executive of his job duties
and responsibilities; or

 

  (2) Conviction of any felony, excluding minor traffic offenses; or



--------------------------------------------------------------------------------

  (3) Commission of an act of fraud, embezzlement or material misappropriation
or dishonesty against the Company or any Company Affiliate; or

 

  (4) Commission of a serious violation of any of the Company’s personnel
policies, including but not limited to violations of the Company’s policies
against any form of harassment; or

 

  (5) A material breach of this Agreement.

 

In the event the Company terminates the Executive’s employment for cause, the
Executive’s Base Salary, incentive compensation, benefits, and the unexercised
portion of the Option (and any other stock options granted under the Plan) shall
automatically terminate as of the effective date of such termination.

 

With respect to matters set forth in subsections (1), (3), (4) or (5) above, the
Company shall give prompt notice to the Executive if it believes grounds for
termination under any of such provisions exist, and the Executive shall have a
reasonable period of time to respond and to cure any such grounds for “cause” as
may be alleged or to reply to any such claims or charges. Termination under such
provisions shall be warranted only after the Board has determined in good faith
that such “cause” exists after having afforded the Executive the opportunity to
respond or to cure as set forth above.

 

B. Termination by the Executive Without Good Reason. The Executive may terminate
this Agreement and his employment with the Company without “good reason” (as
defined below) upon 60 days’ prior written notice to the Company. In such a
case, the Executive may be required to perform his business duties and shall be
paid his regular salary up to the date of the termination. At the option of the
Company, the Company may require the Executive to depart from the Company upon
receiving said 60 days’ notice from the Executive of the termination of this
Agreement. In such event, the Company shall pay to the Executive an amount equal
to 60 calendar days of his Base Salary at the then-effective rate and all
accrued but unpaid allowances and expense reimbursements, and the Executive
shall not be entitled to receive any other compensation or severance allowance
under this Agreement. The Option (and any other stock options granted under the
Plan) shall be exercisable in accordance with the terms thereof.

 

C. Termination by the Company Without Cause or by the Executive for Good Reason.
The Company may terminate this Agreement and the Executive’s employment without
cause at any time upon 60 days’ prior written notice to the Executive. The
Executive shall have the right to terminate this Agreement at any time for “good
reason.” As used herein, “good reason” shall mean the occurrence of any of the
following without the Executive’s prior written consent: (i) the assignment to
the Executive of duties and responsibilities that are inconsistent, in a
material and adverse respect, with the scope of the duties and responsibilities
usually vested in similarly situated executives, are unethical, or illegal; (ii)
a material reduction in the benefits payable to the Executive; (iii) a
requirement, after the Transition Date, by the Company



--------------------------------------------------------------------------------

that the Executive perform the Executive’s primary duties at a location outside
of Broward and Palm Beach Counties in the state of Florida, USA. The Company
shall pay to the Executive on the date of termination without cause or for good
reason a severance allowance of an amount equal to twelve months’ Base Salary at
the then-effective rate, plus all accrued but unpaid allowances and expense
reimbursements. The Company will also reimburse the Executive for expenses
relating to the extension of health benefits under COBRA for a period of three
months after termination. The Option (and any other Stock Options granted under
the Plan) shall be exercisable in accordance with the terms thereof.

 

11. Indemnification. The Executive shall be entitled to indemnification from the
Company to the fullest extent permitted under the Company’s then-current
Articles of Incorporation and Bylaws and under the law of the jurisdiction of
the Company’s incorporation as may be in effect from time to time. The Company
shall use its reasonable best efforts to obtain coverage for the Executive under
any insurance policy obtained during the term of this Agreement that covers the
officers and directors of the Company against liability in connection with their
service to the Company.

 

12. Notices. All notices, requests, demands and other communications provided
for in this Agreement shall be in writing. Any notice, request, demand, claim or
other communication hereunder shall be deemed duly given if it is sent by
registered or certified mail, return receipt requested, postage prepaid, and
addressed to the intended recipient as set forth below or to such changed
address as the party may have fixed by notice:

 

To the Executive:

 

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

   

Telephone No.:

 

 

--------------------------------------------------------------------------------

   

Facsimile No.:

 

 

--------------------------------------------------------------------------------

To the Company:

 

Chairman of the Board

   

David Humble

   

3801 West Hillsboro Blvd.

   

Deerfield Beach, FL 33442

   

Telephone No.: (954) 360-9022

   

Facsimile No.: (954) 570-9041

 

Any party may send any notice, request, demand, claim or other communication
hereunder to the intended recipient at the address set forth above using any
other means (including personal delivery, expedited courier, messenger service,
telecopy, telex,



--------------------------------------------------------------------------------

ordinary mail or electronic mail), but no such notice, request, demand, claim or
other communication shall be deemed to have been duly given unless and until it
actually is received by the intended recipient. Any party may change the address
to which notices, requests, demands, claims and other communications hereunder
are to be delivered by giving the other party notice in the manner herein set
forth.

 

13. Assignment. Neither this Agreement nor any of the parties’ rights and
obligations hereunder may be assigned by a party without the prior written
consent of the other party hereto.

 

14. Binding Effect. This Agreement shall bind the parties hereto, their
respective successors and permitted assigns.

 

15. Entire Agreement. This Agreement constitutes the entire agreement between
the parties, pertaining to the subject matter hereof, and supersedes all prior
or contemporaneous written or verbal agreements and understandings with the
Executive in connection with the subject matter hereof.

 

16. Governing Law. This Agreement and the rights and obligations hereunder shall
be governed by the laws of the State of Florida and the parties to this
Agreement specifically consent to the jurisdiction of the courts of the State of
Florida over any action arising out of or related to this Agreement.

 

17. Survival. All covenants, agreement, representations and warranties made
herein or otherwise made in writing by any party pursuant hereto shall survive
the termination of this Agreement and the employment of the Executive hereunder.

 

18. Severability. If any provision of this Agreement is held by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions shall, nevertheless, continue in full force and effect without being
impaired or invalidated in any way.

 

19. Counterparts. This Agreement may be executed by the parties in one or more
counterparts, each of which when so executed shall be an original and all such
counterparts shall constitute one and the same instrument. Confirmation of
execution by electronic transmission of a facsimile signature page shall be
binding upon any party so confirming.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 

EXECUTIVE:

/s/ Ciaran G. McCourt

--------------------------------------------------------------------------------

Ciaran G. McCourt



--------------------------------------------------------------------------------

COMPANY:

eDiets.com, Inc.,

a Delaware corporation

By:

 

/s/ David R. Humble

--------------------------------------------------------------------------------

   

David R. Humble

   

Chairman of the Board